Opinion issued June 27, 2013




                                      In The

                              Court of Appeals
                                     For The

                          First District of Texas
                           ————————————
                              NO. 01-12-00882-CV
                           ———————————
                         THU BINH SI HO, Appellant
                                        V.
                           CAPITAL ONE, Appellee



                   On Appeal from the 164th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2011-59158


                          MEMORANDUM OPINION

      Appellant, Thu Binh Si Ho, moves to dismiss the appeal, stating that the

parties have reached an agreement to settle the underlying case. See TEX. R. APP.

P. 42.1(a)(1). No opinion has issued. See TEX. R. APP. P. 42.1(c).
       Accordingly, we grant the motion and dismiss the appeal. See TEX. R. APP.

P. 42.1(a)(1). Appellant requests that each party be ordered to bear its own costs. The

motion does not reflect that there is an agreement of the parties regarding the assessment

of appellate costs; accordingly, the costs of appeal will be assessed against appellant. See

TEX. R. APP. P. 42.1(d) (absent agreement of parties, costs are taxed against appellant).

We dismiss all other pending motions as moot.

                                     PER CURIAM
Panel consists of Justices Keyes, Higley, and Bland.




                                             2